Title: To Alexander Hamilton from Richard Hunewell, 4 September 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir.
            Portland Septem’r 4th 1799.
          
          Herewith I send you a Return of the 15th. Regt. up to the 1st. inst:, the imperfect state in which it is made, is at present unavoidable, on account of the extent of the  Circle, which from the northern Subdistrict, to the southern one is near four hundred Miles, and many of the Officers have but recently arrived at their Rendezvous; not having had it in my power to make  a Return previous to this.
          I have entered all the Recruits inlisted from the Returns I have received, and I presume  a much greater number have been recruited since—for as many of the Monthly returns for the month of August have not yet come to hand;  that this, agreable to the intention of it, cannot be called a monthly Return, but hope in future to have them more compleat and regular; after the Companies are furnished with printed blank returns they will be more uniform in their Return and I shall have it in my power to send them on more seasonably
          I have the honor to be with great respect Sir your Obedt. Serv’t.
          
            Richd. Hunewell Lieu Colo.
             Comr. 15th Regt. United States Army
          
          Honble. Alexander Hamilton Esqr Major Genl. & Inspector Genl. of the United States Army New–York.
        